The case was, Bristol and Ilart set about building a sawmill, applied to the plaintiff and one Street to assist them, by loaning them money or goods; upon which it was agreed that Bristol and Hart should draw orders in favor of their workmen, payable in goods at cash price, upon, Doming and Street, which they would accept and pay, and credit the defendants one year, for which they were to pay to the plaintiffs, etc. six shillings eight pence on the pound at the end of the year. Before the year was ended, they came upon the defendant and Hart, and obliged them to give the mortgage, and included the six shillings and eight pence on the pound, upon what they had advanced; and put the whole upon interest from that time.
Two questions were made — 1st. Is this a sale of goods upon a year’s credit at an advance of six shillings and eight pence upon the pound, or a loan disguised? 2d. The plaintiff and Street’s taking security before the year was up, and including interest from that time, upon said debt and advancement, was clearly over the lawful interest, and will justify the verdict of the jury.